Citation Nr: 1204439	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm with partial collapse of the lung resulting from surgery performed by the Department of Veterans Affairs.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in October 2008.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board in June 2009 for additional development.  That development has been completed, and the case returns to the Board for additional appellate review.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's paralyzed left hemidiaphragm was not incurred as a result of a VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there is no indication VA treatment was performed without the Veteran's informed consent or that the Veteran sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralyzed left hemidiaphragm have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that compensation under 38 U.S.C.A. § 1151 is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability, and that an additional Independent Medical Expert (IME) opinion was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination and opinion obtained in this case are adequate they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the level of care furnished by VA for treatment of the Veteran.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

C.  Evidence

VA treatment records reflect that the Veteran underwent an aortic valve replacement procedure in April 2006.  Two days prior to surgery, it was noted on a chest x-ray that the Veteran had a slight elevation of the left hemidiaphragm.  These records also included signed consent forms indicating that the Veteran understood the nature of the proposed procedure, the attendant risks involved, and the expected results, and elected to undergo the procedure.  An accompanying form listed the potential risks associated with the procedure, including injury to the heart, lungs or adjacent structures.  

After the surgery, a sniff test revealed the Veteran sustained paralysis of the left hemidiaphragm.  A CT scan of the area performed about 10 days after surgery revealed no mass lesions along the course of the phrenic nerves.  The impression was an elevated left hemidiaphragm, due to phrenic nerve injury, status post aortic valve replacement.

According to an internet abstract article printed in September 2007 and located in the claims file, left hemidiaphragmatic paralysis due to phrenic nerve injury is a foreseeable complication following cardiac surgery.  Phrenic nerve injury occurred in 10.2 percent of patients who underwent cardiac surgery.  

The Veteran and his spouse testified at an RO hearing in October 2008.  They collectively testified that there was no real discussion that damage to the phrenic nerve was a possible or foreseeable consequence of aortic valve replacement.  After the surgery, he had a very slow recovery, marked by difficulty breathing and chest pains.  The day after the surgery, they were told that the Veteran's diaphragm was still under the effect of anesthesia.  After a few more days, they were told that there was permanent damage to the Veteran's phrenic nerve.  They were told later on by the primary care physician that the phrenic nerve had been cut.

The Veteran underwent a VA examination in October 2009.  The claims file was reviewed by the examiner, who noted the Veteran's aortic valve replacement surgery in April 2006 and subsequent paralysis of the left diaphragm.  The examiner stated that while the Veteran had eventration of the left hemidiaphragm prior to surgery, it was markedly more elevated after surgery, and confirmed to be paralyzed by a fluoroscopic sniff test.  A CT scan ruled out any possible nerve tumors, and therefore the examiner opined that there was definitely a change in the position and elevation of the left hemidiaphragm after surgery.  At the time of the examination, the consent forms associated with the Veteran's surgery were not part of the claims file.  Therefore, the examiner could not comment on the depth of detail documented for foreseeable risks of the surgery, particularly for possible phrenic nerve injury.  However, laundry lists of all possible complications of surgery are not the routine standard of care, as it would be impossible to list each and every conceivable complication.

An IME opinion was obtained in September 2011.  The examining physician indicated that, according to the relevant literature, phrenic nerve injury occurs in 10 to 20 percent of patients placed on cardiopulmonary bypass and valve surgery.  Therefore, such an injury could not be solely explained as due to carelessness, negligence, or lack of skill.  He also noted that there was no documentation on the operative consent form about the verbal exchange with the Veteran regarding whether phrenic nerve injury was discussed as a possible complication.


D.  Analysis

Based on the evidence of record, the Board finds that compensation under 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm is not warranted.  While the Veteran sustained this additional disability following his April 2006 aortic valve replacement, the relevant treatment records do not demonstrate any instance of fault on the part of VA in treating the Veteran.  As discussed by the IME opinion in this case, phrenic nerve injury occurs in 10 to 20 percent of such procedures and cannot be said to have occurred as a result of negligence, carelessness, or lack of skill.  

With respect to the issue of foreseeability and consent, VA treatment records clearly document that the Veteran was informed of the possible foreseeable risks of the aortic valve procedure he underwent in April 2006, including injury to the lungs or adjacent structures.  This description adequately addresses phrenic nerve injuries as a foreseeable risk.  While injury to the phrenic nerve was not specifically mentioned, the October 2009 VA examiner noted that such specificity is not the routine standard of care.  Accompanying signed consent forms reflect that the Veteran indicated he understood the risks and elected to undergo the procedure.

As the competent medical evidence of record does not demonstrate fault on the part of VA in furnishing care, or an unforeseeable event, compensation under the provisions of 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm is denied.

The Board has considered the Veteran's own assertions made in support of his claim, as well as those of his spouse.  The Board notes that lay evidence is competent to establish observable symptomatology.  There is no dispute in this case that the Veteran sustained additional disabilities that became manifest subsequent to the aortic valve replacement procedure in April 2006.  The Veteran, however, contends that he has additional disabilities that were incurred as a result of VA fault.  The Board finds such opinions involve complex medical questions and that neither the Veteran nor his spouse is shown to be competent to provide opinions of this nature.  Their opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As laypeople without the appropriate medical training and expertise, the Veteran and his spouse are simply not competent to provide a probative opinion on a medical matter, such as whether there exists a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm with partial collapse of the lung is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


